 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

GREAT AJAX CORP.

 

AND

 

THE PURCHASERS NAMED HEREIN

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 7, 2020, by and among Great Ajax Corp., a Maryland corporation (the
“Company”), and the purchasers set forth in Schedule A hereto (individually, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, this Agreement is entered into in connection with the closing of the
issuance and sale of the Preferred Stock (as defined below) and the Warrants (as
defined below), pursuant to the Securities Purchase Agreement, dated as of May
7, 2020 (the “Securities Purchase Agreement”), by and among the Company, Great
Ajax Operating Partnership LP, Thetis Asset Management LLC, the Purchasers and
the other parties thereto;

 

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Securities Purchase Agreement; and

 

WHEREAS, it is a condition to the obligations of the Purchasers and the Company
under the Securities Purchase Agreement that this Agreement be executed and
delivered;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

Article I
DEFINITIONS

 

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Securities Purchase Agreement. The terms
set forth below are used herein as so defined:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For avoidance of
doubt, for purposes of this Agreement, (i) the Company, on the one hand, and the
Purchasers, with the exception of Flexpoint Special Assets Fund, L.P. and its
Affiliates, on the other hand, shall not be considered Affiliates and (ii) any
fund, entity or account managed, advised or sub-advised, directly or indirectly,
by a Purchaser or any of its Affiliates, shall be considered an Affiliate of
such Purchaser. For purposes of this Agreement, any fund, entity or account
managed, advised or sub-advised, directly or indirectly, by any Purchaser or any
of its Affiliates or the direct or indirect equity owners, including limited
partners, of such Purchaser or Affiliate, shall be considered an Affiliate of
such Purchaser.

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 



   

 

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close.

 

“Closing Date” means May 7, 2020.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Common Stock Price” means $8.02.

 

“Common Stock Registrable Securities” means the Common Stock issued or issuable
upon the exercise of the Warrants or the exercise of the Put Option (as such
term is defined in the Warrants) and includes any type of ownership interest
issued to the Holders as a result of Section 3.04 of this Agreement.

 

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Delay Liquidated Damages” has the meaning specified therefor in Section 2.03 of
this Agreement.

 

“Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.

 

“Effectiveness Deadline” has the meaning specified therefor in Section 2.01(a)
of this Agreement.

 

“Effectiveness Period” means the period beginning on the Effective Date for the
Registration Statement and ending at the time all Registrable Securities covered
by such Registration Statement have ceased to be Registrable Securities.

 

“Electing Holders” has the meaning specified therefor in Section 2.04 of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

 

“Holder” means the holder of any Registrable Securities. For purposes of this
Agreement, in the case of any Registrable Securities held by or through a
depositary, broker or other intermediary, the holder shall be deemed to be the
beneficial owner of such Registrable Securities. In accordance with Section 3.05
of this Agreement, for purposes of determining the availability of any rights
and applicability of any obligations under this Agreement, including,
calculating the amount of Registrable Securities held by a Holder, a Holder’s
Registrable Securities shall be aggregated together with all Registrable
Securities held by other Holders who are Affiliates of such Holder.

 

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

 

“Launch” has the meaning specified therefor in Section 2.04 of this Agreement.

 

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

 



 2 

 

 

“LD Period” has the meaning specified therefor in Section 2.01(b) of this
Agreement.

 

“LD Termination Date” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Liquidated Damages Multiplier” means the sum of (a) the product of the Common
Stock Price times the number of Common Stock Registrable Securities held by the
applicable Holder plus (b) the product of the Preferred Stock Price times the
number of Preferred Stock Registrable Securities held by the applicable Holder.

 

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Piggyback Threshold Amount” means $5.0 million.

 

“Post-Launch Withdrawing Selling Holders” has the meaning specified therefor in
Section 2.04 of this Agreement.

 

“Preferred Stock Price” means $25.00.

 

“Preferred Stock” means both the (a) the Series A Preferred Stock and (b) the
Series B Preferred Stock issued and sold pursuant to the Securities Purchase
Agreement.

 

“Preferred Stock Registrable Securities” means the Preferred Stock, all of which
are subject to the rights of Preferred Stock Registrable Securities provided
herein until such time as such securities cease to be Registrable Securities
pursuant to Section 1.02.

 

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

 

“Registrable Securities” means the Common Stock Registrable Securities and the
Preferred Stock Registrable Securities.

 

“Registrable Securities Amount” means the calculation based on the product of
the Common Stock Price times the number of Registrable Securities.

 

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

 

“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 



 3 

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Purchase Agreement” has the meaning specified therefor in the
introductory paragraph of this Agreement.

 

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities under a
Registration Statement pursuant to the terms of this Agreement.

 

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

 

“Series A Preferred Stock” means the Company’s 7.25% Series A Fixed-to-Floating
Rate Preferred Stock, liquidation preference $25.00 per share.

 

“Series B Preferred Stock” means the Company’s 5.00% Series B Fixed-to-Floating
Rate Preferred Stock, liquidation preference $25.00 per share.

 

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect).

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Registrable Securities are sold to one or
more underwriters on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

 

“Underwritten Offering Notice” has the meaning specified therefor in Section
2.04 of this Agreement.

 

“VWAP Price” means, for each such period of measurement, the volume weighted
average closing price of a share of Common Stock on the national securities
exchange on which the Common Stock is then listed (or admitted to trading).

 

“Warrants” means the Series A Warrants and the Series B Warrants, issued
pursuant to the Securities Purchase Agreement, to purchase 1,500,000 shares of
Common Stock.

 

Section 1.02 Registrable Securities. Any Registrable Security shall cease to be
a Registrable Security at the earliest of the following: (a) when a registration
statement covering such Registrable Security becomes or has been declared
effective by the SEC and such Registrable Security has been sold or disposed of
pursuant to such effective registration statement; (b) when such Registrable
Security has been sold or disposed of (excluding transfers or assignments by a
Holder to an Affiliate) pursuant to Rule 144 under the Securities Act (or any
successor or similar provision adopted by the SEC then in effect) under
circumstances in which all of the applicable conditions of Rule 144 (as then in
effect) are met; (c) when such Registrable Security is held by the Company or
one of its direct or indirect subsidiaries; or (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof.

 



 4 

 

 

Article II
REGISTRATION RIGHTS

 

Section 2.01 Shelf Registration.

 

(a) Shelf Registration. On or prior to July 6, 2020, the Company shall use
commercially reasonable efforts to prepare and file a Shelf Registration
Statement with the SEC to permit the public resale of all Registrable Securities
on the terms and conditions specified in this Section 2.01 (a “Registration
Statement”). The Registration Statement filed with the SEC pursuant to this
Section 2.01(a) shall be on Form S-3 or, if Form S-3 is not then available to
the Company, on Form S-1 or such other form of registration statement as is then
available to effect a registration for resale of the Registrable Securities,
covering the Registrable Securities, and shall contain a prospectus in such form
as to permit any Selling Holder covered by such Registration Statement to sell
such Registrable Securities pursuant to Rule 415 under the Securities Act (or
any successor or similar provision adopted by the SEC then in effect) at any
time beginning on the Effective Date for such Registration Statement; provided,
however, such Registration Statement shall not be filed on a shelf registration
statement that automatically becomes effective upon filing. The Company shall
use commercially reasonable efforts to cause a Registration Statement filed
pursuant to this Section 2.01(a) to be declared effective on or prior to October
5, 2020 (the “Effectiveness Deadline”). A Registration Statement shall provide
for the resale pursuant to any method or combination of methods legally
available to, and requested by, the Selling Holders, including by way of an
Underwritten Offering, if such an election has been made pursuant to Section
2.04 of this Agreement. During the Effectiveness Period, the Company shall use
commercially reasonable efforts to cause a Registration Statement filed pursuant
to this Section 2.01(a) to remain effective, and to be supplemented and amended
to the extent necessary to ensure that such Registration Statement is available
or, if not available, that another registration statement is available for the
resale of the Registrable Securities until the date on which all Registrable
Securities have ceased to be Registrable Securities. In the event that the
minimum listing standards of the NYSE are satisfied, the Company shall prepare
and file a supplemental listing application with the NYSE (or such other
national securities exchange on which the Common Stock Registrable Securities
are then listed and traded) to list the Common Stock Registrable Securities
covered by a Registration Statement and shall use commercially reasonable
efforts to have such Common Stock Registrable Securities approved for listing on
the NYSE (or such other national securities exchange on which the Registrable
Securities are then listed and traded) by the Effective Date of such
Registration Statement, subject only to official notice of issuance. Within two
Business Days of the Effective Date of a Registration Statement, the Company
shall notify the Selling Holders of the effectiveness of such Registration
Statement.

 

When effective, a Registration Statement (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
If the Managing Underwriter of any proposed Underwritten Offering of Registrable
Securities (other than an Underwritten Offering of Included Registrable
Securities pursuant to Section 2.02) advises the Company that the inclusion of
all of the Selling Holders’ Registrable Securities that the Selling Holders
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have an adverse effect on the price, timing or
distribution of the Registrable Securities offered or the market for the
Registrable Securities, then the Registrable Securities to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter advises the Company can be sold without having such
adverse effect, with such number to be allocated (i) first, to the Selling
Holders, allocated among such Selling Holders pro rata on the basis of the
number of Registrable Securities held by each such Selling Holder or in such
other manner as such Selling Holders may agree, and (ii) second, to any other
holder of securities of the Company having rights of registration that are
neither expressly senior nor subordinated to the Holders in respect of the
Registrable Securities.

 



 5 

 

 

(b) Failure to Go Effective. If a Registration Statement required to be filed by
Section 2.01(a) is not declared effective on or prior to the Effectiveness
Deadline, then each Holder shall be entitled to a payment in cash (with respect
to each Registrable Security held by the Holder), as liquidated damages and not
as a penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day period,
which shall accrue daily, for the first 60 calendar days immediately following
the Effectiveness Deadline, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-calendar-day period, which shall accrue daily, for
each subsequent 30-calendar-day period (i.e., 0.5% for 61-90 calendar days,
0.75% for 91-120 calendar days and 1.00% thereafter), up to a maximum of 1.00%
of the Liquidated Damages Multiplier per 30-calendar-day period, until such time
as such Registration Statement is declared effective or when the Registrable
Securities covered by such Registration Statement cease to be Registrable
Securities (the “Liquidated Damages”). The Liquidated Damages payable pursuant
to the immediately preceding sentence shall be payable within 10 Business Days
after the end of each such 30-calendar-day period. Any Liquidated Damages shall
be paid to each Holder in immediately available funds. The accrual of Liquidated
Damages to a Holder shall cease (an “LD Termination Date,” and, each such period
beginning on an Effectiveness Deadline and ending on an LD Termination Date
being, an “LD Period”) at the earlier of (1) the Registration Statement being
declared effective and (2) when the Holder’s Registrable Securities covered by
such Registration Statement cease to be Registrable Securities. Any amount of
Liquidated Damages shall be prorated for any period of less than 30 calendar
days accruing during an LD Period. If the Company is unable to cause a
Registration Statement to be declared effective on or prior to the Effectiveness
Deadline as a result of an acquisition, merger, reorganization, disposition or
other similar transaction, then the Company may request a waiver of the
Liquidated Damages, and each Holder may individually grant or withhold its
consent to such request in its discretion. Nothing in this Section 2.01(b) shall
relieve the Company from its obligations under Section 2.01(a).

 

Section 2.02 Piggyback Rights.

 

(a) Participation. So long as a Holder has Common Stock Registrable Securities,
if the Company proposes to file (i) a shelf registration statement other than a
Registration Statement contemplated by Section 2.01(a), (ii) a prospectus
supplement to an effective shelf registration statement relating to the sale of
equity securities of the Company for its own account or that of another Person,
or both, other than a Registration Statement contemplated by Section 2.01(a) and
Holders may be included without the filing of a post-effective amendment
thereto, or (iii) a registration statement, other than a shelf registration
statement, in each case, for the sale of shares of Common Stock in an
Underwritten Offering for its own account or that of another Person, or both,
then promptly following the selection of the Managing Underwriter for such
Underwritten Offering, the Company shall give notice of such Underwritten
Offering to each Holder (together with its Affiliates) holding at least the
Piggyback Threshold Amount of the then-outstanding Common Stock Registrable
Securities (calculated based on the Common Stock Price) and such notice shall
offer such Holders the opportunity to include in such Underwritten Offering such
number of Common Stock Registrable Securities (the “Included Registrable
Securities”) as each such Holder may request in writing; provided, however, that
(A) the Company shall not be required to provide such opportunity to any such
Holder that does not offer a minimum of the Piggyback Threshold Amount of Common
Stock Registrable Securities (based on the Common Stock Price), or such lesser
amount if it constitutes the remaining holdings of such Holder, and (B) if the
Company has been advised by the Managing Underwriter that the inclusion of
Common Stock Registrable Securities for sale for the benefit of the Holders will
have an adverse effect on the price, timing or distribution of the shares of
Common Stock in the Underwritten Offering, then (x) if no Common Stock
Registrable Securities can be included in the Underwritten Offering in the
opinion of the Managing Underwriter, the Company shall not be required to offer
such opportunity to the Holders, or (y) if any Common Stock Registrable
Securities can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, then the amount of Common Stock Registrable Securities to
be offered for the accounts of Holders shall be determined based on the
provisions of Section 2.02(b). Any notice required to be provided in this
Section 2.02(a) to Holders shall be provided on a Business Day and receipt of
such notice shall be confirmed by the Holder. Each such Holder shall then have
five Business Days (or three Business Days in connection with any overnight or
bought Underwritten Offering) after notice has been delivered to request in
writing the inclusion of Common Stock Registrable Securities in the Underwritten
Offering. If no written request for inclusion from a Holder is received within
the specified time, each such Holder shall have no further right to participate
in such Underwritten Offering. If, at any time after giving written notice of
its intention to undertake an Underwritten Offering and prior to the closing of
such Underwritten Offering, the Company shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Company may, at its
election, give written notice of such determination to the Selling Holders and,
(1) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (2) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities as part of such Underwritten
Offering for the same period as the delay in the Underwritten Offering. Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Common Stock Registrable Securities in
such Underwritten Offering by giving written notice to the Company of such
withdrawal at or prior to the time of pricing of such Underwritten Offering. Any
Holder may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that such Holder not receive notice from the Company of any proposed
Underwritten Offering; provided, however, that such Holder may later revoke any
such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from a
Holder (unless subsequently revoked), the Company shall not be required to
deliver any notice to such Holder pursuant to this Section 2.02(a) and such
Holder shall no longer be entitled to participate in Underwritten Offerings by
the Company pursuant to this Section 2.02(a).

 



 6 

 

 

(b) Priority. If the Managing Underwriter of any proposed Underwritten Offering
of shares of Common Stock included in an Underwritten Offering involving
Included Registrable Securities pursuant to this Section 2.02 advises the
Company that the total number of shares of Common Stock that the Selling Holders
and any other Persons intend to include in such offering exceeds the number of
shares of Common Stock that can be sold in such offering without being likely to
have an adverse effect on the price, timing or distribution of shares of the
Common Stock offered or the market for the shares of Common Stock, then the
shares of Common Stock to be included in such Underwritten Offering shall
include the number of Common Stock Registrable Securities that such Managing
Underwriter advises the Company can be sold without having such adverse effect,
with such number to be allocated (i) first, to the Company or other party or
parties requesting or initiating such registration or to any other holder of
securities of the Company having rights of registration pursuant to an existing
registration rights agreement and (ii) second, by the Selling Holders who have
requested participation in such Underwritten Offering and by the other holders
of shares of Common Stock (other than holders of Common Stock Registrable
Securities) with registration rights entitling them to participate in such
Underwritten Offering, allocated among such Selling Holders and other holders
pro rata on the basis of the number of Common Stock Registrable Securities or
shares of Common Stock proposed to be sold by each applicable Selling Holder or
other holder in such Underwritten Offering (based, for each such participant, on
the percentage derived by dividing (x) the number of shares of Common Stock
proposed to be sold by such participant in such Underwritten Offering by (y) the
aggregate number of shares of Common Stock proposed to be sold by all
participants in such Underwritten Offering) or in such manner as they may agree.
The allocation of shares of Common Stock to be included in any Underwritten
Offering other than an Underwritten Offering involving Included Registrable
Securities pursuant to this Section 2.02 shall be governed by Section 2.01(a).

 



 7 

 

 

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
this Section 2.02 shall terminate upon such Holder ceasing to hold at least the
Piggyback Threshold Amount of Common Stock Registrable Securities (calculated
based on the Common Stock Price).

 

Section 2.03 Delay Rights.

 

Notwithstanding anything to the contrary contained herein, the Company may, upon
written notice to (i) all Holders, delay the filing of a Registration Statement
required under Section 2.01(a), or (ii) any Selling Holder whose Registrable
Securities are included in a Registration Statement or other registration
statement contemplated by this Agreement, suspend such Selling Holder’s use of
any prospectus that is a part of such Registration Statement or other
registration statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to such Registration Statement or
other registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if the Company (x) is pursuing
an acquisition, merger, reorganization, disposition or other similar transaction
and the Company determines in good faith that the Company’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in such Registration Statement or other
registration statement or (y) has experienced some other material non-public
event the disclosure of which at such time, in the good faith judgment of the
Company, would materially adversely affect the Company; provided, however, in no
event shall (A) filing of such Registration Statement be delayed under clauses
(x) or (y) of this Section 2.03 for a period that exceeds 120 calendar days or
(B) such Selling Holders be suspended under clauses (x) or (y) of this Section
2.03 from selling Registrable Securities pursuant to such Registration Statement
or other registration statement for a period that exceeds an aggregate of 60
calendar days in any 180 calendar-day period or 120 calendar days in any 365
calendar-day period, in each case, exclusive of days covered by any lock-up
agreement executed by a Selling Holder in connection with any Underwritten
Offering. Upon disclosure of such information or the termination of the
condition described above, the Company shall provide prompt notice, but in any
event within one Business Day of such disclosure or termination, to the Selling
Holders whose Registrable Securities are included in such Registration Statement
and shall promptly terminate any suspension of sales it has put into effect and
shall take such other reasonable actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.

 

If (i) the Selling Holders shall be prohibited or prevented from selling their
Registrable Securities under a Registration Statement or other registration
statement contemplated by this Agreement as a result of a delay or suspension
pursuant to the immediately preceding paragraph in excess of the periods
permitted therein or (ii) a Registration Statement or other registration
statement contemplated by this Agreement is filed and is declared effective but,
during the Effectiveness Period, shall thereafter cease to be effective or fail
to be usable for its intended purpose without being succeeded within 90 calendar
days by a post-effective amendment thereto, a supplement to the prospectus or a
report filed with the SEC pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or the Registration Statement
required under Section 2.01(a), a post-effective amendment, supplement or report
is filed with the SEC, but not including any day on which a suspension is lifted
or such Registration Statement, amendment, supplement or report is filed with
the SEC, if applicable, each Selling Holder shall be entitled to a payment (with
respect to each Registrable Security) from the Company, as liquidated damages
and not as a penalty, of 0.25% of the Liquidated Damages Multiplier per
30-calendar-day period, which shall accrue daily, for the first 60 calendar days
immediately following the earlier of (x) the date on which the suspension or
delay period exceeded the permitted period and (y) the 31st calendar day after
such Shelf Registration Statement ceased to be effective or failed to be usable
for its intended purposes, with such payment amount increasing by an additional
0.25% of the Liquidated Damages Multiplier per 30-day period, which shall accrue
daily, for each subsequent 30-calendar-day period (i.e., 0.5% for 61-90 calendar
days, 0.75% for 91-120 calendar days and 1.00% thereafter), up to a maximum of
1.00% of the Liquidated Damages Multiplier per 30-day period (the “Delay
Liquidated Damages”). For purposes of this paragraph, a suspension or delay
shall be deemed lifted with respect to a Selling Holder on the date that (A)
notice that the suspension has been terminated is delivered to such Selling
Holder, (B) the Registration Statement required under Section 2.01(a) is filed
with the SEC, or (C) a post-effective amendment or supplement to the prospectus
or report is filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of
the Exchange Act. Any Delay Liquidated Damages shall cease to accrue pursuant to
this paragraph upon the earlier of (1) a suspension or delay being deemed lifted
and (2) when such Selling Holder no longer holds Registrable Securities included
in such Registration Statement, and shall be payable within 10 Business Days
after the end of each such 30-day period. Any amount of Delay Liquidated Damages
shall be prorated for any period of less than 30 calendar days in which the
payment of Delay Liquidated Damages ceases. Any Delay Liquidated Damages shall
be paid to each Selling Holder in immediately available funds.

 



 8 

 

 

Section 2.04 Underwritten Offerings.

 

In the event that any Holder or Holders that are Affiliates of each other (the
“Electing Holders”) elect to include, other than pursuant to Section 2.02 of
this Agreement, at least the lesser of (i) $10.0 million of Common Stock
Registrable Securities in the aggregate (calculated based on the expected gross
proceeds of the Underwritten Offering of such Common Stock Registrable
Securities) and (ii) 100% of the then outstanding Common Stock Registrable
Securities held by such Electing Holders under a Registration Statement pursuant
to an Underwritten Offering, the Company shall, upon request by the Electing
Holders (such request, an “Underwritten Offering Notice”), retain underwriters
to permit the Electing Holders to effect such sale through an Underwritten
Offering; provided, however, that each Holder, together with its Affiliates,
shall have the option and right to require the Company to effect not more than
four Underwritten Offerings in the aggregate, subject to a maximum of one
Underwritten Offering during any 90-day period. Upon delivery of such
Underwritten Offering Notice to the Company, the Company shall as soon as
practicable (but in no event later than one Business Day following the date of
delivery of the Underwritten Offering Notice to the Company) deliver notice of
such Underwritten Offering Notice to all other Holders, who shall then have two
Business Days from the date that such notice is given to them to notify the
Company in writing of the number of Common Stock Registrable Securities held by
such Holder that they want to be included in such Underwritten Offering. Any
Holders notified about an Underwritten Offering by the Company after the Company
has received the corresponding Underwritten Offering Notice may participate in
such Underwritten Offering. In connection with any Underwritten Offering under
this Agreement, the Holders of a majority of the Common Stock Registrable
Securities being sold in such Underwritten Offering shall be entitled to select
the Managing Underwriter or Underwriters, but only with the consent of the
Company, which shall not be unreasonably withheld, delayed or conditioned. In
connection with an Underwritten Offering contemplated by this Agreement in which
a Selling Holder participates, each Selling Holder and the Company shall be
obligated to enter into an underwriting agreement that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Common Stock Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement.
Each Selling Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters also be made to and for such
Selling Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder, its authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities whose offer and resale will be
registered, on its behalf, its intended method of distribution and any other
representation required by Law. If any Selling Holder disapproves of the terms
of an underwriting, such Selling Holder may elect to withdraw therefrom by
notice to the Company, the Electing Holders and the Managing Underwriter;
provided, however, that any such withdrawal must be made no later than the time
of pricing of such Underwritten Offering. If all Selling Holders withdraw from
an Underwritten Offering prior to the pricing of such Underwritten Offering, the
events will not be considered an Underwritten Offering and will not decrease the
number of available Underwritten Offerings the Holders have the right and option
to request under this Section 2.04. No such withdrawal or abandonment shall
affect the Company’s obligation to pay Registration Expenses pursuant to Section
2.08; provided, however, that if (A) certain Selling Holders withdraw from an
Underwritten Offering after the public announcement at launch (the “Launch”) of
such Underwritten Offering (such Selling Holders, the “Post-Launch Withdrawing
Selling Holders”), and (B) all Selling Holders withdraw from such Underwritten
Offering prior to pricing, other than in either clause (A) or (B) as a result of
the occurrence of any event that would reasonably be expected to permit the
Company to exercise its rights to suspend the use of a Registration Statement or
other registration statement pursuant to Section 2.03, then the Post-Launch
Withdrawing Selling Holders shall pay for all reasonable Registration Expenses
incurred by the Company during the period from the Launch of such Underwritten
Offering until the time all Selling Holders withdraw from such Underwritten
Offering.

 



 9 

 

 

Section 2.05 Sale Procedures.

 

In connection with its obligations under this Article II, the Company shall, as
expeditiously as possible:

 

(a) use its reasonable best efforts to prepare and file with the SEC such
amendments and supplements to a Registration Statement and the prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement;

 

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from a Registration Statement and the Managing
Underwriter at any time shall notify the Company in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, the Company shall use
its reasonable best efforts to include such information in such prospectus
supplement;

 

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the SEC), and provide each such Selling Holder the opportunity to object to any
information pertaining to such Selling Holder and its plan of distribution that
is contained therein and make the corrections reasonably requested by such
Selling Holder with respect to such information prior to filing a Registration
Statement or such other registration statement or supplement or amendment
thereto, and (ii) such number of copies of such Registration Statement or such
other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Selling Holder may reasonably request
in order to facilitate the sale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;

 

(d) if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by a Registration Statement or any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders or, in the case of an
Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Company shall not be required to qualify generally
to transact business in any jurisdiction where it is not then required to so
qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 



 10 

 

 

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the SEC with respect to any filing
referred to in clause (i) and any written request by the SEC for amendments or
supplements to such Registration Statement or any other registration statement
or any prospectus or prospectus supplement thereto;

 

(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by such Selling Holder under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in a Registration Statement or any
other registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any other registration statement contemplated by
this Agreement, or the initiation of any proceedings for that purpose; or (iii)
the receipt by the Company of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

 

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to such offering of Registrable Securities;

 

(h) in the case of an Underwritten Offering, furnish, or use its reasonable best
efforts to cause to be furnished, to the underwriters upon request, (i) an
opinion of counsel for the Company dated the date of the closing under the
underwriting agreement and (ii) a “comfort” letter, dated the pricing date of
such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Company’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “comfort” letter shall
be in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement
included therein) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Company and such other matters as
such underwriters and Selling Holders may reasonably request;

 

(i) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement, covering a period of
twelve months beginning within three months after the Effective Date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

 



 11 

 

 

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and the Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Company need
not disclose any non-public information to any such representative unless and
until such representative has entered into a confidentiality agreement with the
Company;

 

(k) if the minimum listing standards of the NYSE are satisfied, use its
reasonable best efforts to cause all Common Stock Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which the Common Stock are then
listed or quoted; provided, however, that the Company shall have no obligation
to cause any Preferred Stock Registrable Securities registered pursuant to this
Agreement to be listed on any securities exchange or nationally recognized
quotation system;

 

(l) use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company to
enable the Selling Holders to consummate the disposition of such Registrable
Securities;

 

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the Effective Date of such
registration statement;

 

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of Common Stock Registrable
Securities (including, making appropriate officers of the Company available to
participate in any “road show” presentations before analysts, and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Common Stock Registrable Securities)), provided, however, that
in the event the Company, using reasonable best efforts, is unable to make such
appropriate officers of the Company available to participate in connection with
any “road show” presentations and other customary marketing activities (whether
in person or otherwise), the Company shall make such appropriate officers
available to participate via conference call or other means of communication in
connection with no more than one “road show” presentation per Underwritten
Offering;

 

(o) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering, and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

 

(p) if reasonably required by the Company’s transfer agent, the Company shall
promptly deliver any authorizations, certificates, opinions or directions
required by the transfer agent which authorize and direct the transfer agent to
transfer Registrable Securities without legend upon sale by the Holder of such
Registrable Securities under a Registration Statement; and

 



 12 

 

 

Notwithstanding anything to the contrary in this Section 2.05, the Company shall
not name a Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act in any Registration Statement without such Holder’s consent. If
the staff of the SEC requires the Company to name any Holder as an underwriter
as defined in Section 2(a)(11) of the Securities Act, and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on such Registration Statement, such Holder shall no longer be entitled to
receive Liquidated Damages under this Agreement with respect to such Holder’s
Registrable Securities and the Company shall have no further obligations
hereunder with respect to Registrable Securities held by such Holder, unless
such Holder has not had an opportunity to conduct customary underwriter’s due
diligence with respect to the Company at the time such Holder’s consent is
sought.

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in Section 2.05(f), shall forthwith discontinue
offers and sales of the Registrable Securities by means of a prospectus or
prospectus supplement until such Selling Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.05(f) or until it
is advised in writing by the Company that the use of the prospectus may be
resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the Company,
such Selling Holder shall, or shall request the Managing Underwriter, if any, to
deliver to the Company (at the Company’s expense) all copies in their possession
or control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

Section 2.06 Cooperation by Holders.

 

The Company shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish after receipt of a written
request from the Company such information that the Company determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act, and any such Holder shall not be entitled to Liquidated
Damages or Delay Liquidated Damages in connection with the applicable
Registration Statement or other registration statement contemplated by this
Agreement.

 

Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.

 

Each Holder of Common Stock Registrable Securities that participates in an
Underwritten Offering will enter into a customary letter agreement with
underwriters providing such Holder will not effect any public sale or
distribution of Common Stock Registrable Securities during the 60 calendar-day
period beginning on the date of a prospectus or prospectus supplement filed with
the SEC with respect to the pricing of any Underwritten Offering, provided that
(i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Company or the officers, directors or any other Affiliate of the Company on
whom a restriction is imposed and (ii) the restrictions set forth in this
Section 2.07 shall not apply to any Common Stock Registrable Securities that are
included in such Underwritten Offering by such Holder. In addition, this Section
2.07 shall not apply to any Holder that is not entitled to participate in such
Underwritten Offering, whether because such Holder delivered an Opt-Out Notice
prior to receiving notice of the Underwritten Offering or because such Holder
(together with its Affiliates) holds less than the Piggyback Threshold Amount of
the then outstanding Common Stock Registrable Securities (calculated based on
the Common Stock Registrable Securities Amount) or because the Common Stock
Registrable Securities held by such Holder may be disposed of without
restriction pursuant to any section of Rule 144 under the Securities Act (or any
successor or similar provision adopted by the SEC then in effect).

 



 13 

 

 

Section 2.08 Expenses.

 

(a) Expenses. The Company shall pay all reasonable Registration Expenses as
determined in good faith by the Company, including, in the case of an
Underwritten Offering, the reasonable Registration Expenses of an Underwritten
Offering, regardless of whether any sale is made pursuant to such Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.
Each Selling Holder’s pro rata allocation of Selling Expenses shall be the
percentage derived by dividing (i) the number of Registrable Securities sold by
such Selling Holder in connection with such sale by (ii) the aggregate number of
Registrable Securities sold by all Selling Holders in connection with such sale.
In addition, except as otherwise provided in Sections 2.08 and 2.09 hereof, the
Company shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.

 

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on a Registration Statement pursuant to
Section 2.01(a) or an Underwritten Offering covered under this Agreement, and
the disposition of such Registrable Securities, including, without limitation,
all registration, filing, securities exchange listing and NYSE fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, Inc., fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes, and the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “comfort” letters required by or
incident to such performance and compliance, and the reasonable fees and
disbursements of one counsel for the Selling Holders participating in such
Registration Statement or Underwritten Offering to effect the disposition of
such Registrable Securities, selected by the Holders of a majority of the
Registrable Securities initially being registered under such Registration
Statement or other registration statement as contemplated by this Agreement,
subject to the reasonable consent of the Company. “Selling Expenses” means all
underwriting discounts and selling commissions or similar fees or arrangements
allocable to the sale of the Registrable Securities, and fees and disbursements
of counsel to the Selling Holders, except for the reasonable fees and
disbursements of counsel for the Selling Holders required to be paid by the
Company pursuant to Sections 2.08 and 2.09.

 

Section 2.09 Indemnification.

 

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company shall indemnify
and hold harmless each Selling Holder thereunder, its directors, officers,
managers, partners, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, managers, partners, employees or agents
(collectively, the “Selling Holder Indemnified Persons”), against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact (in
the case of any prospectus, in light of the circumstances under which such
statement is made) contained in (which includes documents incorporated by
reference in) such Registration Statement or any other registration statement
contemplated by this Agreement, any preliminary prospectus, prospectus
supplement or final prospectus contained therein, or any amendment or supplement
thereof, or any free writing prospectus relating thereto or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and shall reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating, defending or resolving any such Loss or actions or
proceedings; provided, however, that the Company shall not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Selling Holder Indemnified
Person in writing specifically for use in such Registration Statement or such
other registration statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder Indemnified Person, and shall
survive the transfer of such securities by such Selling Holder.

 



 14 

 

 

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors, officers, employees
and agents and each Person, if any, who controls the Company within the meaning
of the Securities Act or of the Exchange Act, and its directors, officers,
employees and agents, to the same extent as the foregoing indemnity from the
Company to the Selling Holders, but only with respect to information regarding
such Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in such Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement or final prospectus contained therein, or any amendment or supplement
thereof, or any free writing prospectus relating thereto; provided, however,
that the liability of each Selling Holder shall not be greater in amount than
the dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.

 

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, and does not contain
any admission of wrongdoing by, the indemnified party.

 



 15 

 

 

(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party, on the other hand, in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

Section 2.10 Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Registrable Securities to the public
without registration, the Company agrees to use its reasonable best efforts to:

 

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act (or any
successor or similar provision adopted by the SEC then in effect), at all times
from and after the date hereof;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

 

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the SEC’s EDGAR
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any such securities without registration.

 

Section 2.11 Transfer or Assignment of Registration Rights.

 

The rights to cause the Company to register Registrable Securities granted to
the Purchasers by the Company under this Article II may be transferred or
assigned by any Purchaser to one or more transferees or assignees of Registrable
Securities, subject to the transfer restrictions provided in the Securities
Purchase Agreement, provided, however, that (a) the Company is given written
notice prior to any said transfer or assignment, stating the name and address of
each of the transferee or assignee and identifying the Registrable Securities
with respect to which such registration rights are being transferred or assigned
and (b) each such transferee or assignee assumes in writing responsibility for
its portion of the obligations of such Purchaser under this Agreement.

 



 16 

 

 

Section 2.12 Limitation on Subsequent Registration Rights.

 

From and after the date hereof, the Company shall not, without the prior written
consent of (a) the Holders of a majority of the then outstanding Common Stock
Registrable Securities and (b) the Holders of a majority of the then outstanding
Preferred Stock Registrable Securities, enter into any agreement with any
current or future holder of any equity securities of the Company that would
allow such current or future holder to require the Company to include equity
securities in any registration statement filed by the Company on a basis that is
superior in any respect to the rights granted to the Holders pursuant to this
Agreement.

 

Section 2.13 Limitation on Obligations for Preferred Stock Registrable
Securities.

 

Notwithstanding anything to the contrary in this Agreement, nothing contained
herein shall be construed to require the Company to (a) conduct an underwritten
offering for the public sale, resale or any other disposition of Preferred Stock
Registrable Securities, (b) except as expressly provided in this Agreement,
otherwise assist in the public resale of any Preferred Stock Registrable
Securities, (c) provide any Holder of Preferred Stock Registrable Securities any
rights to include any Preferred Stock Registrable Securities in any underwritten
offering relating to the sale by the Company or any other Person of any
securities of the Company or (d) cause any Preferred Stock Registrable
Securities to be listed on any securities exchange or nationally recognized
quotation system.

 

Article III
MISCELLANEOUS

 

Section 3.01 Communications.

 

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, electronic mail, courier service or personal
delivery:

 

(a) if to a Purchaser:

 

To the respective address listed on Schedule A hereof with copies to (which
shall not constitute notice):

 

If to Magnetar Financial LLC:

 

Hunton Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, TX 77002

Attention: Jordan Hirsch

Telephone: (713) 220-4349

Email: jordanhirsch@HuntonAK.com

 

If to Flexpoint Special Assets Fund, L.P.:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Kevin W. Mausert, P.C.

Telephone: (312) 862-7102

Email: kevin.mausert@kirkland.com

 

 17 

 

 

If to Wellington Management Company LLP :

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Thomas S. Ward

Telephone: (617) 526-6374

Email : thomas.ward@wilmerhale.com

 

(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and

 

(c) if to the Company:

 

Great Ajax Corp.

9400 SW Beaverton-Hillsdale Hwy

Suite 131

Beaverton, Oregon 97005

Attention: Lawrence Mendelsohn

Email: larry@aspencapital.com

 

with a copy to (which shall not constitute notice):

 

Mayer Brown LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: Anna Pinedo

Telephone: (212) 506-2275

Facsimile: (212) 849-5767

Email: apinedo@mayerbrown.com

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

 

Section 3.02 Successor and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.

 

Section 3.03 Assignment of Rights.

 

All or any portion of the rights and obligations of any Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.11 hereof.

 



 18 

 

 

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Stock.

 

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Company or any successor or assign of
the Company (whether by merger, acquisition, consolidation, reorganization, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, unit splits, recapitalizations, pro rata distributions of
units and the like occurring after the date of this Agreement.

 

Section 3.05 Aggregation of Registrable Securities.

 

All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

 

Section 3.06 Specific Performance.

 

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right shall not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

 

Section 3.07 Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, including facsimile or .pdf
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

 

Section 3.08 Headings.

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

Section 3.09 Governing Law.

 

This Agreement, including all issues and questions concerning its application,
construction, validity, interpretation and enforcement, shall be construed in
accordance with, and governed by, the laws of the State of New York.

 

Section 3.10 Severability of Provisions.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 3.11 Entire Agreement.

 

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Company set forth herein. This Agreement and the
Securities Purchase Agreement supersede all prior agreements and understandings
between the parties with respect to such subject matter.

 



 19 

 

 

Section 3.12 Amendment.

 

This Agreement may be amended only by means of a written amendment signed by the
Company, the Holders of a majority of the then outstanding Common Stock
Registrable Securities and the Holders of a majority of the then outstanding
Preferred Stock Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

 

Section 3.13 No Presumption.

 

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

 

Section 3.14 Obligations Limited to Parties to Agreement.

 

Each of the parties hereto covenants, agrees and acknowledges that no Person
other than the Purchasers (and their permitted transferees and assignees) and
the Company shall have any obligation hereunder. Notwithstanding that one or
more of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate
thereof, as such, for any obligations of the Purchasers under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any transferee or assignee of a Purchaser
hereunder.

 

Section 3.15 Independent Nature of Purchaser’s Obligations.

 

The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, the rights arising out
of this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

 



 20 

 

 

Section 3.16 Interpretation.

 

Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The words “include,” “includes” and “including” or
words of similar import shall be deemed to be followed by the words “without
limitation.” Whenever any determination, consent or approval is to be made or
given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. Unless expressly set
forth or qualified otherwise (e.g., by “Business” or “trading”), all references
herein to a “day” are deemed to be a reference to a calendar day.

 

(Signature pages follow)

 



 21 

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

  GREAT AJAX CORP.         By: /s/ Lawrence Mendelsohn   Name:  Lawrence
Mendelsohn   Title:  Chief Executive Officer

 



[Signature Page to Registration Rights Agreement]

 

 

  PURCHASERS:         BAY POND PARTNERS, L.P.    

 

By: WELLINGTON MANAGEMENT COMPANY LLP, as investment advisor

 

  By: /s/ Peter McIsaac   Name:  Peter McIsaac   Title:  Managing Director &
Counsel               ITHAN CREEK MASTER INVESTORS (CAYMAN) L.P.    

 

By: WELLINGTON MANAGEMENT COMPANY LLP, as investment advisor

 

  By: /s/ Peter McIsaac   Name:  Peter McIsaac   Title:  Managing Director &
Counsel               FLEXPOINT SPECIAL ASSETS FUND, L.P.         By: /s/ Steven
H. Haworth   Name: Steven H. Haworth   Title: Chief Financial Officer          
    MAGNETAR CONSTELLATION FUND V LTD.    

 

By: MAGNETAR FINANCIAL LLC,

its investment manager

 

  By: /s/ Karl Wachter   Name: Karl Wachter   Title: General Counsel            
  MAGNETAR CONSTELLATION FUND V LLC    

 

By: MAGNETAR FINANCIAL LLC,

its investment manager

 

  By: /s/ Karl Wachter   Name: Karl Wachter   Title: General Counsel            
  PURCHASERS:         MAGNETAR LONGHORN FUND LP    

 

By: MAGNETAR FINANCIAL LLC,

its investment manager

 

  By: /s/ Karl Wachter   Name: Karl Wachter   Title: General Counsel            
  MAGNETAR STRUCTURED CREDIT FUND, LP    

 

By: MAGNETAR FINANCIAL LLC,

its general partner

 

  By: /s/ Karl Wachter   Name: Karl Wachter   Title: General Counsel      

 



[Signature Page to Registration Rights Agreement]

 

 

SCHEDULE A

PURCHASERS

 

Purchaser Name Purchaser Address Bay Pond Partners, L.P.

c/o Wellington Management Company LLP

Legal and Compliance

280 Congress Street

Boston MA 02210

Attn: Peter McIsaac

E-mail: #legal-ecm@wellington.com

Ithan Creek Master Investors (Cayman) L.P.

c/o Wellington Management Company LLP

Legal and Compliance

280 Congress Street

Boston MA 02210

Attn: Peter McIsaac

E-mail: #legal-ecm@wellington.com

Flexpoint Special Assets Fund, L.P.

c/o Flexpoint Ford LLC

676 N. Michigan Avenue, Suite 3300

Chicago, Illinois 60611

 

Magnetar Constellation Fund V Ltd.

 

c/o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

 

Magnetar Constellation Fund V LLC

 

c/o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

 

Magnetar Longhorn Fund LP

 

c/o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

 

Magnetar Structured Credit Fund, LP

 

 

c/o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

 



A-1

 

 

